Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg Hsu on 5/7/21.
	Application is changed as follows:

Claim 1, last line, change
"the culture container via the injection needle.” to
– the culture container via the injection needle;
wherein the second optical-detection device is disposed on the movement device, and comprises a camera module, wherein the camera module is configured to take an image of the culture container and generate the second detection signal; and


Cancel claims 4-5.

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Damle et al (CN 105659089, already of record, translation provided by US 2015/0037445 Murphy et al), Mironov et al (US 2017/0198252, already of record), Yost et al (US 2015/0375453, already of record) and Peek (US 9514397, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the second optical-detection device is disposed on the movement device, and comprises a camera module, wherein the camera module is configured to take an image of the culture container and generate the second detection signal; and the control device generates a center coordinate of the culture container according to the second detection signal, and the control device calculates the injection position according to the coordinate of the container center.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743